UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6558



WILLIAM WAYNE ROARK,

                                             Petitioner - Appellant,

          versus


WARDEN SMITH,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Cameron M. Currie, District Judge.
(CA-02-4111-4-22)


Submitted:   July 24, 2003                 Decided:   August 11, 2003


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Wayne Roark, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Wayne Roark, a federal prisoner, appeals the district

court’s order accepting the recommendation of the magistrate judge

and denying relief on his petition filed under 28 U.S.C. § 2241

(2000).   We have reviewed the record and find no reversible error.

Accordingly, we affirm because, as noted by the district court,

Roark failed to demonstrate that 28 U.S.C. § 2255 (2000) is an

inadequate or ineffective remedy.        See In re Vial, 115 F.3d 1192,

1194 n.5 (4th Cir. 1997).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                  AFFIRMED




                                    2